Case 1:21-cr-00312-JEB Document 18-1 Filed 04/28/21 Page 1 of 8




         $77$&+0(17 $
4/28/2021           Case 1:21-cr-00312-JEB    Document
                                       Brad Bennett          18-1 - Crown
                                                    - CREDIT GUIDE   FiledFamily
                                                                            04/28/21         Page 2 of 8
                                                                                 Trust | LinkedIn


                                                         $77$&+0(17$
                                                                                              Join now     Sign in


            Brad Bennett




   Brad Bennett
   CREDIT GUIDE at Crown Family Trust
   Charlotte, North Carolina · 500+ connections


                                                      Join to Connect


            Crown Family Trust

            University of the Nations




     About

     I am Brad Bennett.
     The most unlikely, yet highly life-Experienced, now CEO, with a demonstrated history of thriving in
     the people business.
     Skilled in Entrepreneurship, being solution-minded, Credit Building Expert, Team Building, and
     Leadership.
     Strong business development professional with an early background in international Missions
     focused on Asian & third world projects,


     All my life I knew I was meant to be great. From small town North Carolina suburb kid to seeing
     the world, I have studied people and what makes them tick.
     But I was stuck and not thriving on the level I saw in my mind's eye. It was at that point I had a
     door open to me to be mentored and coached to have control of Life, Time Money and all
     Options that everything radically changed. I began to relentlessly pursue my mentors and started
     my classes at "True LIFE Experience University."


     PRIVATE COACHING:

https://www.linkedin.com/in/diamondbrad?form=MY01SV&OCID=MY01SV&form=MY01SV&OCID=MY01SV                              1/7
4/28/2021            Case 1:21-cr-00312-JEB    Document
                                        Brad Bennett          18-1 - Crown
                                                     - CREDIT GUIDE   FiledFamily
                                                                             04/28/21         Page 3 of 8
                                                                                  Trust | LinkedIn



                                                                                               Join now     Sign in


             Brad Bennett


     How to Think & Act like a truly Free Person
     Experiencing Fun & Travel
     Leadership Development
     Working Smarter
     Time Leveraging
     Social Entrepreneurship
     Personal Brand Development
     Customizing Your
                  Y   Life


     PHILANTHROPY:
     One of the things I am most passionate about is giving back. "To
                                                                   T whom much is given, much is
     expected." I happen to now know that we are just conduits. The word resource , means to re-
     source or distribute. We are here to be a resource to people, knowing the way, going the way and
     showing the way.




     Activity

                         https://lnkd.in/eCNnKAG
                         Liked by Brad Bennett




                         Hi LinkedIn friends! Just taking a moment to share how grateful I am
                         for all the opportunities and connections I've made in the Greensboro
                         (and…
                         Liked by Brad Bennett


                         Photo
                         Liked by Brad Bennett




            Join now to see all activity
https://www.linkedin.com/in/diamondbrad?form=MY01SV&OCID=MY01SV&form=MY01SV&OCID=MY01SV                               2/7
4/28/2021           Case 1:21-cr-00312-JEB    Document
                                       Brad Bennett          18-1 - Crown
                                                    - CREDIT GUIDE   FiledFamily
                                                                            04/28/21         Page 4 of 8
                                                                                 Trust | LinkedIn



                                                                                              Join now     Sign in


            Brad Bennett


                Crown Family Trust
                Jan 2011 - Present · 10 years 4 months


                Owner
                The Details Auto
                2004 - May 2009 · 5 years

                High Point NC
                A full service and mobile elite auto detailing company.




     Education

                University of the Nations
                Missions · Asia projects, China outreach

                2002 - 2003




     Volunteer Experience
     V

                Humanitarian relief- English as a second language
                Youth with a Mission
                Y

                Aug 2002 - Feb 2003 · 7 months

                Disaster and Humanitarian Relief
                Serving the poor in third world and developing nations, building, teaching English and
                disaster relief.




     Languages

     Spanish
     Professional working proficiency

https://www.linkedin.com/in/diamondbrad?form=MY01SV&OCID=MY01SV&form=MY01SV&OCID=MY01SV                              3/7
4/28/2021            Case 1:21-cr-00312-JEB    Document
                                        Brad Bennett          18-1 - Crown
                                                     - CREDIT GUIDE   FiledFamily
                                                                             04/28/21         Page 5 of 8
                                                                                  Trust | LinkedIn



                                                                                               Join now     Sign in


             Brad Bennett

                 -




     Recommendations
     A preview of what LinkedIn members have to say about Brad:



     “      The highest compliment I can pay Brad Bennett is that he operates his personal and business
            life with uncompromising integrity. He is a man of his word, and The Word. He's someone who
            walks his talk, and improves the lives and attitudes of those he comes into contact with. It is a
            blessing to know, and work with him.



     “      Brad crushes anything he sets out to accomplish. A world class leader and visionary.



     18 people have recommended Brad


            Join now to view




            View Brad’s full profile
             See who you know in common

             Get introduced

             Contact Brad directly


               Join to view full profile




     People also viewed
                 JOSE Aleman
                 Business owner
https://www.linkedin.com/in/diamondbrad?form=MY01SV&OCID=MY01SV&form=MY01SV&OCID=MY01SV                               4/7
4/28/2021           Case 1:21-cr-00312-JEB    Document
                                       Brad Bennett          18-1 - Crown
                                                    - CREDIT GUIDE   FiledFamily
                                                                            04/28/21         Page 6 of 8
                                                                                 Trust | LinkedIn



                                                                                              Join now     Sign in


            Brad Bennett


                Cynthia Leap
                Move Manager & Transition Specialist at Transition T
                                                                   Tamers, LLC *Downsize *Declutter *Organize
                *Inventory *Pack & Unpack
                Charlotte Metro

                Kelly Sogaard
                Banking Professional
                Lexington County, SC

                Destynei Tiller,
                              r M.Ed.
                Professional School Counselor at Orangeburg County School District
                Orangeburg, SC

                Nancy Bradley
                WordPress Consultant | Digital Marketing Strategist
                Charlotte, NC

                Paul Jones
                President and Founder; Clearasoft T
                                                  Technology Solutions, LLC
                Lexington County, SC

                Adriana Alva
                AVP, Compliance Associate, Global Compliance Control Group at Wells Fargo
                A
                Charlotte, NC

                Alessia Comino
                Biologo Genetista presso IRCCS Fondazione Policlinico di Milano, 04-12/2020 Lab Genetica
                Molecolare; 01/2021 UOC Coordin.Trap
                Milan

                Garrett Gamble
                Leadership Development Program
                Shelby, NC

     Show more profiles



     Others named Brad Bennett
                Brad Bennett
https://www.linkedin.com/in/diamondbrad?form=MY01SV&OCID=MY01SV&form=MY01SV&OCID=MY01SV                              5/7
4/28/2021            Case 1:21-cr-00312-JEB    Document
                                        Brad Bennett          18-1 - Crown
                                                     - CREDIT GUIDE   FiledFamily
                                                                             04/28/21         Page 7 of 8
                                                                                  Trust | LinkedIn



                                                                                               Join now     Sign in


             Brad Bennett

                 Mesa, AZ

                 Brad Bennett
                 Founder at BDBCreative
                 New Y
                     York, United States

                 Brad Bennett
                 Video Producer at Shaking Hands Productions LLC
                 LLynchburg, VA

                 Brad Bennett
                 Customer Service Manager at Seismic Audio Speakers
                 Memphis, TN


     481 others named Brad Bennett are on LinkedIn


            See others named Brad Bennett



     Add new skills with these courses
                       Accounting Foundations: Making Business Decisions Using IRR
                       and NPV




                       Finance and Accounting Tips




                       Credit Secrets for Entrepreneurs



            See all courses



     Brad’s public profile badge
https://www.linkedin.com/in/diamondbrad?form=MY01SV&OCID=MY01SV&form=MY01SV&OCID=MY01SV                               6/7
4/28/2021                Case 1:21-cr-00312-JEB    Document
                                            Brad Bennett          18-1 - Crown
                                                         - CREDIT GUIDE   FiledFamily
                                                                                 04/28/21         Page 8 of 8
                                                                                      Trust | LinkedIn



                                                                                                   Join now     Sign in


             Brad Bennett


                CREDIT GUIDE at Crown Family Trust


                University of the Nations


            View profile



            View profile badges




                     © 2021                                         About

     Accessibility                                                  User Agreement

     Privacy Policy                                                 Cookie Policy

     Copyright Policy                                               Brand Policy

     Guest Controls                                                 Community Guidelines

     Language




https://www.linkedin.com/in/diamondbrad?form=MY01SV&OCID=MY01SV&form=MY01SV&OCID=MY01SV                                   7/7
